In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1758 
XUE JUAN CHEN, 
                                                            Petitioner, 
                                                                        

                                   v. 

ERIC H. HOLDER, JR., Attorney General of the United States, 
                                                  Respondent. 
                      ____________________ 
                                     
                 Petition for Review of an Order of the 
                    Board of Immigration Appeals. 
                           No. A099‐934‐505. 
                      ____________________ 

   ARGUED OCTOBER 8, 2013 — DECIDED DECEMBER 11, 2013 
                ____________________ 

   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges. 
    POSNER, Circuit Judge. Once again we confront a challenge 
to the denial by the Board of Immigration Appeals of asylum 
to a Chinese woman whom the government wants to deport 
to  China’s  Fujian  Province.  She  claims  to  face  a  significant 
risk of persecution there because, since coming to the United 
States  in  2002,  she  has  given  birth  to  two  children  in  viola‐
tion  of  China’s  one‐child  policy  (the  official  designation  is 
2                                                      No. 13‐1758 


“family planning policy”). For similar cases see, e.g., Li Ying 
Zheng v. Holder, 722 F.3d 986 (7th Cir. 2013); Qiu Yun Chen v. 
Holder, 715 F.3d 207 (7th Cir. 2013); Xiu Zhen Lin v. Mukasey, 
532 F.3d 596 (7th Cir. 2008). 
     Recently the Chinese government announced that it’s re‐
laxing the one‐child policy—it will permit an urban husband 
and wife at least one of whom was an only child to have two 
children. See, e.g., Chris Buckley, “After Decades, China Will 
Ease  One‐Child  Policy,”  New  York  Times,  Nov.  16,  2013,  p. 
A1,         www.nytimes.com/2013/11/16/world/asia/china‐to‐
loosen‐its‐one‐child‐policy.html  (visited—as  were  all  the 
websites  cited  in  this  opinion—on  December  10,  2013).  The 
petitioner’s husband is not an only child; the petitioner testi‐
fied  without  contradiction that  her  mother‐in‐law was pun‐
ished  for  violating  the  one‐child  policy.  There  is  no  indica‐
tion whether the wife is an only child. There is also no indi‐
cation  that  the  new  policy  will  be  applied  retroactively. 
Moreover, Fujian Province, as we have pointed out in previ‐
ous cases (most recently in Qiu Yun Chen v. Holder, supra, 715 
F.3d  at  209–10,  212),  appears  to  march  to  its  own  beat,  en‐
forcing  the  one‐child  policy  more  strictly  than  existing  Chi‐
nese law appears to permit. This makes it uncertain whether 
the petitioner will benefit from the new policy of the central 
government—a policy moreover merely announced and not 
yet  implemented.  (Chris  Buckley’s  article,  supra,  quotes  a 
Chinese demographer as saying that “Now [the government 
is] just talking about launching this, but the specific policies 
have  to  be  developed  at  the  operational  level.”)  Prudently, 
the  Justice  Department  has  filed  no  post‐argument  submis‐
sion  suggesting  that  the  new  policy  should  affect  our  con‐
sideration of the petitioner’s appeal. 
No. 13‐1758                                                         3 


    The  Board’s  opinion,  and  to  a  lesser  extent  that  of  the 
immigration  judge,  are  flawed.  But  the  inadequacy  of  the 
brief that her lawyer has filed in this court precludes our va‐
cating  the  denial  of  asylum.  The  brief  consists  almost  en‐
tirely  of  verbatim  quotations  either  from  the  administrative 
record  or  from  previous  decisions  of  this  court.  The  state‐
ment of facts consists almost entirely of quotations from the 
record, and the summary of argument consists entirely (not 
“almost entirely”) of an extended quotation from one of our 
previous  decisions.  The  argument  section  of  the  brief  con‐
sists  of  nothing  but  quotations  from  the  record  and  from 
previous decisions, until the last few pages, which deal with 
the plaintiff’s alternative (and clearly meritless) claim for re‐
lief—withholding  of  removal.  Most  of  the  material  in  that 
section  as  well  is  quoted  rather  than  original  material,  but 
there is a bit of interstitial material that appears to be origi‐
nal—though none elsewhere in the brief, excluding the table 
of contents and other purely formal matter. All in all, in a 49‐
page  brief,  if  one  excludes  purely  formal  matter,  there  are 
only five original sentences. A brief so composed is not help‐
ful to either the reviewing court or the client. 
     An  inadequate  brief  often  signals  a  desperately  weak 
case.  This  is  not  a  desperately  weak  case,  but  we  cannot 
write  a  party’s  brief,  pronounce  ourselves  convinced  by  it, 
and so rule in the party’s favor. That’s not how an adversar‐
ial  system  of  adjudication  works.  Unlike  the  inquisitorial 
systems  of  Continental  Europe,  Japan,  and  elsewhere,  our 
system is heavily dependent on the parties’ lawyers for evi‐
dence,  research,  and  analysis.  See  Stephen  McG.  Bundy  & 
Einer R. Elhauge, “Do Lawyers Improve the Adversary Sys‐
tem? A General Theory of Litigation Advice and Its Regula‐
tion,” 79 Cal. L. Rev. 313, 315–19 (1991); cf. John Thibaut, Lau‐
4                                                          No. 13‐1758 


rens  Walker  &  E.  Allan  Lind,  “Adversary  Presentation  and 
Bias  in  Legal  Decisionmaking,”  86  Harv.  L.  Rev.  386,  386–90 
(1972).  American  judges’  dependence  on  lawyers  is  sug‐
gested  by  the  fact  that  the  ratio  of  lawyers  to  judges  is  6.29 
times higher in the United States than in the principal Conti‐
nental  European  judiciaries.  Calculated  from  European 
Commission for the Efficiency of Justice, Evaluation Report on 
European  Judicial  Systems,  p.  144  tab.  7.1,  p.  308  tab.  12.1 
(2012),      www.coe.int/t/dghl/cooperation/cepej/evaluation/
2012/Rapport_en.pdf;  American  Bar  Association,  Lawyer 
Demographics  (2011),  www.americanbar.org/content/dam/
aba/migrated/marketresearch/PublicDocuments/lawyer_
demographics_2011.authcheckdam.pdf;  The  American  Bench: 
Judges of the Nation (Jenny Kimball et al. eds., 22d ed. 2012). 
We’re  neither  authorized  nor  equipped  to  write  a  lawyer’s 
brief for him. 
    The inadequacy of the brief in this case is especially un‐
fortunate because the Board’s opinion and that of the immi‐
gration judge contain errors that have led to reversals of the 
Board in previous cases, though  there are also, as we’ll see, 
critical gaps in the petitioner’s evidence. 
    The  Board  placed  great  weight  on  the  fact  that  the  peti‐
tioner  may  be  able  to  avoid  being  forcibly  sterilized  upon 
returning to Fujian with her two children simply by not reg‐
istering the children with the government as permanent res‐
idents of China. The Board pointed out that parents of chil‐
dren born abroad can, when they return to China, choose to 
either  register  their  children  and  thus  “obtain  free  public 
education and other benefits [for the children] or opt not to 
register their children, send them to private school, and pay 
more for similar benefits [including health care].” An unreg‐
No. 13‐1758                                                         5 


istered child is (probably—little about Chinese law is certain, 
because China does not have the “rule of law” as understood 
in our legal system) not counted against the number of chil‐
dren  (one,  with  immaterial  exceptions)  allowed  by  Chinese 
law. But unregistered persons  appear  to be virtual outlaws, 
and most Chinese families can afford neither private school 
nor  private  doctors.  Congressional‐Executive  Commission 
on China, China’s Household Registration System: Sustained Re‐
form Needed to Protect China’s Rural Migrants 7–10 (2005); U.S. 
Department  of  State,  Bureau  of  Democracy,  Human  Rights 
and  Labor,  Country  Reports  on  Human  Rights  Practices  for 
2012:  China  61.  The  government’s  brief  candidly  acknowl‐
edges the “severe consequences” of nonregistration. 
    The Board went on to say that even if the petitioner were 
found to have violated the one‐child policy (that is, if she re‐
jected  the  option  of  not  registering  her  children),  State  De‐
partment and other country reports indicate that forced ster‐
ilizations  have  become  so  rare  in  Fujian  Province  that  she 
had  not  “demonstrated  a  reasonable  possibility  that  she 
would be forcibly sterilized if she returns to China.” But the 
Board  in  saying  such  things  was  cherry‐picking  among 
country reports (and within a 2007 State Department report) 
and  other  public  documents,  as  in  Qiu  Yun  Chen  v.  Holder, 
supra, 715 F.3d at 209–10. And it was ignoring evidence from 
other  sources,  including  a  Fujian  government  website  that 
states that sterilization is mandatory for violators of the one‐
child  policy.  Id.  at  212;  “Replies  to  Robert  Lin,” 
http://fjjsw.gov.cn:8080/html/5/383/9626_200856322.html 
(English  translation  at  www.microsofttranslator.com/
bv.aspx?ref=IE8Activity&from=&to=en&a=http%3a%2f%2ffjj
sw.gov.cn%3a8080%2fhtml%2f5%2f383%2f9626_200856322.h
tml)  (“.gov.cn”  is  the  Chinese  Government’s  official  web 
6                                                        No. 13‐1758 


portal). The Board also applied the standard for authentica‐
tion  of  documentary  evidence  that  we  rejected  in  Qiu  Yun 
Chen v. Holder as too restrictive. 715 F.3d at 211. 
     The alternative to forced sterilization, the Board thought, 
might  be  a  fine.  But  the  Board  ruled  that  even  if  the  peti‐
tioner were fined 10 times her annual disposable income, she 
had not proved that imposition of such a fine would amount 
to persecution because “before she bought the restaurant she 
now owns, she made enough to send a few hundred dollars 
to China monthly.” That restaurant, which she owns jointly 
with  her  husband,  is  in  Appleton,  Wisconsin.  There  is  no 
reason to think that she could earn a comparable income in 
China; and if not, she could not pay the fine. (But it remains 
to  consider  whether  her  husband  might  be  able  to  pay  it—
read on.) 
    The petitioner’s lawyer  could  have  found some live am‐
munition  in  the  immigration  judge’s  opinion,  no  part  of 
which  the  Board  questioned.  It  states  that  the  petitioner’s 
“testimony at her hearings was candid, internally consistent, 
and  consistent  with  her  asylum  application  and  supporting 
documents. Moreover, many of the facts to which [she] testi‐
fied  and  about  which  she  had  personal  knowledge  are  cor‐
roborated  by  reliable  supporting  documents  in  the  record. 
At her individual hearings, the Government did not attempt 
to impeach her credibility. The Court therefore finds the [pe‐
titioner’s] testimony credible.” 
    The petitioner  testified that  before coming to  the  United 
States  in  2002  she  had  worked  in  a  factory  in  which  she 
earned  300  to  400  yuan  a  month.  In  2002  this  was  a  little 
more  than  $48  ($580  a  year)  at  the  official  exchange  rate  of 
8.277 yuan to a dollar. See Board of Governors of Federal Re‐
No. 13‐1758                                                        7 


serve  System,  “Historical  Rates  for  the  Chinese  Yuan  Ren‐
minbi,”              www.federalreserve.gov/releases/h10/hist/
dat00_ch.htm. The immigration judge also accepted the peti‐
tioner’s estimate of 30,000 yuan as the fine she’d have to pay 
for  violating  the  one‐child  policy.  At  the  official  exchange 
rate  of  6.663  yuan  per  dollar  in  December  2012  (when  the 
immigration  judge  rejected  the  asylum  application),  that  is 
$4,502. 
     The immigration judge noted that the petitioner and her 
husband  had  invested  $80,000  to  buy  their  restaurant  in 
Wisconsin,  but  that  “otherwise,  she  has  few  assets,  and  her 
restaurant  has  not  yet  been  very  profitable.”  So  far  as  ap‐
pears,  the  bulk  of  the  $80,000  was  borrowed.  She  acknowl‐
edged  earning  more  than  $1,000  a  month  in  2009  (the  year 
before she testified before the immigration judge). That isn’t 
a great deal, but there is no evidence of what her husband’s 
earnings are. That is one yawning gap in the record; another 
is  the  absence  of  any  evidence  concerning  the  husband’s 
earning potential  in China. These are serious gaps, attribut‐
able to the petitioner.  
    Refreshingly,  after  listing  the  “voluminous  country  con‐
ditions  evidence  regarding  family  planning  policies  in  Chi‐
na”  and  noting  their  lack  of  consistency,  the  immigration 
judge  said  of  these  materials  that  “taken  together  …  they 
depict  China  as  a  country  with  serious  human  rights  prob‐
lems  and  a  strict  family  planning  policy  that  severely  re‐
stricts the number of children couples are allowed to have.” 
He  went  on  to  say  that  China’s  human  rights  record  is 
“poor”  in  a  number  of  respects,  including  a  “coercive  birth 
limitation policy”; “local officials are under intense pressure 
to achieve family planning goals; physical coercion is some‐
8                                                      No. 13‐1758 


times  reported.  These  findings  are  echoed  throughout  the 
record in submissions by both the Government and the [peti‐
tioner].  …  Enforcement  and  application  of  the  family  plan‐
ning  policy  are  uneven  and  vary  widely  from  region  to  re‐
gion. … [M]edia sources, and hundreds of asylum claimants 
have described forcible and coercive sterilizations and abor‐
tions.  In  fact,  Chinese  government  officials  concede  that 
overzealous officials may have perpetrated such acts.” 
    Yet the immigration judge’s opinion states that although 
documents  “from  committees  in  [the  petitioner’s]  and  her 
husband’s  village  and  town  also  suggest  that  she  could  be 
sterilized  if  she  returned  to  China,”  the  documents  “do  not 
indicate  that  [she]  would  be  forcibly  sterilized;  they  only 
state that she ‘must’ be sterilized.” But doesn’t “must” imply 
“would”?  We’re  also  perplexed  by  the  immigration  judge’s 
having  given  little  (actually  it  seems  zero)  weight,  on  the 
ground  of  bias,  to  documents  in  which  neighbors  and 
friends  of  the  petitioner  reported  forced  sterilizations,  yet 
giving no greater weight to similar documents submitted by 
strangers  in  other  cases,  on  the  ground  that  those  were—
other cases. We criticized this heads I win, tails you lose ap‐
proach  to  evidence  in  our  opinion  in  the  earlier  Chen  case. 
See 715 F.3d at 212. And even if the immigration judge could 
ignore  the  documents,  he  could not,  consistent  with  his  de‐
termination  that  the  petitioner’s  testimony  was  credible,  ig‐
nore  as  he  did  her  testimony  that  a  sister‐in‐law,  cousin‐in‐
law, several aunts, and her mother‐in‐law all were sterilized 
because they’d violated the one‐child policy. 
   The  immigration  judge  concluded  (as  did  the  Board 
when  it  reviewed  his  decision)  that  the  petitioner  could 
avoid persecution simply by not registering her children. Yet 
No. 13‐1758                                                             9 


that could result in great hardship unless she is wealthy. The 
immigration  judge  said  she’d  “presented  no  evidence  to 
demonstrate  that  the  higher  expenses  incurred  by  forgoing 
the  benefits  obtained  by  registering  in  the  household  regis‐
tration system  would cause such ‘severe  economic damage’ 
that  it  would  amount  to  persecution.”  But  depending  on 
how  great  the  expense  of  educating  and  providing  health 
care for two unregistered children is, registration may be no 
less  costly  than  the  $4,502  fine  that  she  may  not  be  able  to 
pay.  It  seems  questionable  to  require  her  to  calculate  these 
expense items rather than for the judge to derive them from 
credible studies. If she can’t get better work than as a factory 
hand, it’s hard to see how she can afford to provide private 
education and private health care for her children. 
     If she neither forgoes registering her children nor pays a 
fine  (what  is  called  a  “social  compensation  fee”),  she  risks 
forcible  sterilization.  Yet  even  if  she  either  forgoes  register‐
ing her children or pays the fine, some risk of forcible sterili‐
zation would remain, since Fujian Province appears to have 
an  independent  family  planning  policy  stricter  than  the  na‐
tional  policy.  See  Qiu  Yun  Chen  v.  Holder,  supra,  715  F.3d  at 
209;  Ji  Cheng  Ni  v.  Holder,  715  F.3d  620,  626  (7th  Cir.  2013); 
U.S.  Department  of  State,  Bureau  of  Democracy,  Human 
Rights and Labor, Country Reports on Human Rights Practices 
for  2012:  China  58;  Congressional‐Executive  Commission  on 
China, Annual Report 90–91 (2012) and 2013 Annual Report 92 
(quoted below). But presumably the Board’s conclusion that 
if  the  petitioner  either  doesn’t  register  her  children  or  pays 
the  social  compensation  fee  the  risk  of  forcible  sterilization 
by the Fujian authorities would not rise to a level that would 
entitle  her  to  asylum  would  withstand  judicial  review.  See 
Huang  v.  Mukasey,  534  F.3d  618,  620–21  (7th  Cir.  2008).  The 
10                                                       No. 13‐1758 


crucial  question  therefore  is  whether  she  can  afford  either 
the  fine,  or  the  costs  that  failure  to  register  her  children 
would entail. Those costs seem very high, as we’ve said, but 
she  made  no  attempt  to  quantify  them.  As  to  whether  she 
can  afford  to  pay  the  fine  instead,  the  immigration  judge 
pointed  out  that  she  had  “provided  very  little  evidence  re‐
garding her personal financial situation.” He also noted that 
“she  paid  a  large  amount  of  money  to  smugglers  to  get  to 
the  United  States”  and  that  “the  most  exorbitant  fine  de‐
scribed in the record [$6,800] … is less than 10% of the [peti‐
tioner’s]  investment  in  her  restaurant”—a  meaningless  ob‐
servation,  if  indeed  the  money  to  buy  the  restaurant  was 
borrowed  and  she  will  return  to  a  factory  job  if  she  is  de‐
ported  to  China.  But  she  presented  no  evidence  of  how 
much she and her husband (or other members of her family) 
paid the smugglers. Maybe there is family wealth, although 
her  having  been  a  factory  worker  in  China  suggests  other‐
wise. 
    Also  missing  from  the  record  is  evidence  of  the  hus‐
band’s  earning  potential  in  China.  But  the  record  does  con‐
tain an affidavit signed by him (though ignored by the par‐
ties  and  the  Board)  in  which  he  states  that  “we  will  …  be 
fined for a huge amount of money because we have violated 
the [Fujian] Family Planning Policy. … Although we might be 
able  to  pay  the  fines,  but  we  are  not  willing  to  because  we 
think  we  have  the  right  to  give  births”  (emphasis  added). 
This could be regarded as a fatal concession. 
   We  continue  to  be  distressed,  however,  by  the  Board’s 
seeming  failure  to  consider  the  annual  reports  of  the  Con‐
gressional‐Executive  Commission  on  China,  a  responsible 
federal agency, where we read for example that “at least 18 
No. 13‐1758                                                                   11 


of China’s 31 provincial‐level jurisdictions permit officials to 
take  steps  to  ensure  that  birth  quotas  are  not  exceeded;  in 
practice,  these  steps  can  include  forced  abortion  and  forced 
sterilization.”  Congressional‐Executive  Commission  on 
China, 2009 Annual Report 153, 371 n. 24, citing the State De‐
partment’s  2008  Human  Rights  Report  on  China.  And  evi‐
dently  the  situation  has  worsened  (though  the  new  policy 
announcement,  discussed  at  the  beginning  of  this  opinion, 
may  herald  amelioration):  “provincial‐level  population 
planning  regulations  in  at  least  22  of  China’s  31  provincial‐
level  jurisdictions  explicitly  endorse  the  practice  [forced 
abortion], often referred to as a ‘remedial measure’ (bujiu cu‐
oshi),  as  an  official  policy  instrument.”  Congressional‐
Executive  Commission  on  China,  2013  Annual  Report  100, 
226  n.  36.  And  in  the  Commissioner’s  2009  report  we  read 
that  a  township  in  Fujian  Province  advised  its  officials  “to 
‘strictly act on the demand to carry out [sterilization] within 
one  month’  for  women  who  give  birth  to  a  second  or  third 
child.” Congressional‐Executive Commission on China, 2009 
Annual  Report  155.  Fujian  is  reported  to  have  adopted  an 
elaborate  system  of  rewards  and  penalties  for  officials  who 
do and do not fulfill forced‐abortion and forced–sterilization 
targets. Id. at 156. Finally, 
   between  October  2012  and  July  2013,  the  Commission 
   noted  reports  from  at  least  eight  provinces  (Hubei, 
   Guangdong,  Anhui,  Shandong,  Henan,  Guizhou,  Hunan, 
   and Fujian) using phrases such as “spare no efforts” (quanli 
   yifu  or  fenli),  “use  all  means  necessary”  (qian  fang  bai  ji), 
   “implement  ‘man‐on‐man’  military  tactics”  (shixing  “rend‐
   ingren”  zhanshu),  “fight  the  family  planning  battle”  (dahao 
   jisheng  gongjianzhan),  and  “assault  and  storm  the  fortifica‐
   tions”  (tuji  gongjian)  to  urge  officials  to  implement  family 
12                                                        No. 13‐1758 


      planning  measures.  The  implementation  measures  pro‐
      moted in these reports were harsh and invasive, including 
      “remedial  measures,”  the  “two  inspections”  (intrauterine 
      device  (IUD)  inspections  and  pregnancy  inspections),  the 
      “four procedures” (IUD implants, first‐trimester abortions, 
      mid‐ to late‐term abortions, and sterilization), and the col‐
      lection of “social maintenance fees.” 
Congressional‐Executive Commission on China, 2013 Annual 
Report 100 (footnotes omitted).  
    Still,  both  the  immigration  judge’s  opinion  and  the 
Board’s opinion are improvements on what we faced in the 
Qiu  Yun  Chen  case  that  we’ve  been  citing.  And  the  govern‐
ment’s  brief  is  refreshingly  candid  in  acknowledging  defi‐
ciencies in the agency’s analysis of China’s one‐child policy. 
But  the  petitioner’s  failure  to  present  evidence  concerning 
her and her husband’s financial situation is a fatal weakness 
in her case. 
      The petition to review the Board’s denial of asylum is  
                                                               DENIED.